                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PHILLIP QUINN,                                         :
                                Petitioner,            :
                                                       :
                                v.                     :       CIVIL ACTION NO. 10-CV-0160
                                                       :
SUPERINTENDENT MEHAWLER, et al.,                       :
         Respondents.                                  :

                                               ORDER

        AND NOW, this        26th     day of June 2019, IT IS ORDERED that Petitioner’s Motion

for Relief from Judgment Pursuant to Rule 60(b), is DENIED.

        IT IS FURTHER ORDERED that the Clerk of Court CLOSE this matter and that there

is no cause to issue a certificate of appealability.




                                                BY THE COURT:

                                                s/ J. Curtis Joyner

                                                ________________________________
                                                J. CURTIS JOYNER, J.




                                                   5
